Citation Nr: 0516129	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  01-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1958 to December 1959 (Navy) and from August 1960 to 
July 1961 (Air Force).  These claims are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Anchorage, Alaska.  In his January 2001 
substantive appeal the veteran requested a hearing before a 
hearing officer.  He failed to report for such hearing, 
scheduled in April 2001.  In November 2002 the Board 
undertook development under authority then in effect.  In 
September 2003 the case was remanded to the RO for compliance 
with the directives of the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F3d 1339 (Fed. Cir. 
2003)(DAV).  

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDINGS OF FACT

1.  A low back disorder was not manifested in service; 
arthritis of the lumbar spine was not manifested within a 
year following discharge from active service; and it is not 
shown that any current lumbar spine disorder is related to 
the veteran's service.

2.  An acquired psychiatric disability was not manifested in 
service; a psychosis was not manifested within a year 
following discharge from active duty; and it is not shown 
that any current psychiatric disability is related to 
service.





CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
mandates of the VCAA and implementing regulations are met.  

Well-groundedness is no longer an issue; these matters 
(originally considered not-well-grounded) have since been 
addressed on the merits.  The veteran was notified why 
service connection for the claimed disorders was denied in 
the January 2000 rating decision and in a January 2001 
statement of the case (SOC).  A letter of March 2001 (after 
the rating on appeal), in addition to specifically mentioning 
"VCAA," informed the veteran what evidence was needed to 
establish service connection, of his and VA's respective 
responsibilities in claims development, and that he had up to 
one year to submit additional evidence.  He has had ample 
opportunity to respond/supplement the record.  The actions 
requested on remand have been accomplished to the extent 
possible.  
Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously was not possible prior to enactment of the 
VCAA.  The RO has kept the veteran regularly apprised of 
everything required, and he has had more than ample 
opportunity to respond/supplement the record.  He is not 
prejudiced by any notice timing defect.

As to notice content, the 2001 letter advised the veteran 
what type of evidence (to include medical records showing 
current disability and nexus) was necessary to establish 
entitlement to the benefits sought (and by inference what the 
veteran should submit).  The SOC noted what the evidence 
showed, outlined the pertinent legal criteria, and explained 
the basis for the denials.  Subsequent supplement statements 
of the case (SSOCs) in August 2001 and March 2005 also kept 
the veteran apprised of the status of his claims.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's complete service medical records.  It has been 
established that records from the second period of service 
are not available.  Correspondence from the National 
Personnel Records Center (NPRC) dated in February 2001 
reflects that the appellant's service medical records (from 
the second period of service) are not on file at that 
facility, and a note mentions "[f]ire" related service.  

VA has a heightened duty to assist the veteran in developing 
his claims since the records have been lost or destroyed by 
fire.  In such cases VA must assist the appellant in 
obtaining evidence from alternative or collateral sources.  
VA Adjudication Procedure Manual, M21-1, paragraph 4.06.  
Paragraph 4.07 of M21-1 suggests various types of evidence 
which may be considered in lieu of missing service medical 
records.  Other guidelines are set forth as to alternative 
records such as may be available through newly discovered 
archives like the Office of the Army Surgeon General (SGO).  

In March 2001 the appellant submitted a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
wherein he indicates that he cannot remember where or when he 
was treated during service.  Correspondence from the NPRC 
dated in October 2004 notes that the appellant's separation 
examination report from his second period of service is not 
available.  "Fire" related service was again mentioned.  VA 
has exhausted all reasonable means of obtaining an further 
evidence necessary to substantiate the appellant's claims.  

The veteran has not been afforded a VA examination.  
38 C.F.R. § 3.159(c)(4) states that VA will arrange for an 
examination if such is necessary to determine a claim, and 
that an examination is necessary if (summarized) (A)  There 
is competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C)  Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service connected disability.  Here, 
problems relating to either of the disabilities at issue were 
not noted in service.  There is nothing in the record that 
tends to relate either claimed disability to service.  Hence, 
a VA examination is not indicated.  In September 2001 the 
veteran advised that he had no additional evidence to submit.  
VA's duties to assist, including those mandated by the VCAA, 
are met.

Factual Background

A February 1958 service enlistment examination and a December 
1959 service discharge examination revealed no pertinent 
abnormality.  Emotional instability reaction was diagnosed in 
September 1959.  There was no evidence of psychosis or severe 
neurosis at the time.  The veteran attributed his 
difficulties at the time to his father passing away earlier 
that year.

A June 1996 VA X-ray revealed moderate degenerative disc 
narrowing in the lumbar spine.  

A June 1996 private history and physical report includes a 
notation of "history" of depression since 1991.  It also 
noted that the veteran had been treated for depression.  
Recurrent major depression was diagnosed.  

A July 1998 private treatment report shows diagnoses of 
depression and arthritis.  An August 1998 private record 
includes a diagnosis of low back spasm.  A March 1999 private 
medical record includes an assessment of "lumbar disc," and 
a July 1999 private record includes a diagnosis of 
degenerative disc disease, with magnetic resonance imaging 
(MRI) showing degenerative disease at L2 through S1.  

An August 2000 VA outpatient treatment record includes 
diagnoses of arthritis [location not specified] and 
depression.  

A November 2000 VA outpatient treatment record includes a 
diagnosis of back pain.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  If certain 
chronic diseases (here, arthritis and psychosis) become 
manifest to a compensable degree within one year after 
service, such diseases may be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A personality disorder is not a disease or injury in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; a low back disorder (to 
include degenerative disease) and depression are diagnosed.

The further requirements to be satisfied are:  Evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  Recognizing that the available service 
medical records are quite limited, the record (to include the 
veteran's December 1959 separation examination report) 
nevertheless is devoid of any complaints, findings, 
treatment, or diagnosis of either a lumbar spine disorder or 
of an acquired (compensable) psychiatric disability.  While 
emotional instability reaction was diagnosed on 1959 
psychiatric consultation, The American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (1952) lists "emotional instability" among 
"personality disorders."  Hence, it is not a compensable 
disability.  38 C.F.R. §§ 3.303(c), 4.9.  Consequently, 
direct service connection, i.e., on the basis that a lumbar 
spine disorder or acquired psychiatric disorder became 
manifested in service and has persisted since, is not 
warranted.  

The earliest competent (medical) evidence of either of the 
disabilities at issue is in 1996, at which time disc 
pathology and a history of depression since 1991 were noted.  
Even if a psychosis was manifested in 1991 or lumbar 
arthritis was manifested in 1996, presumptive service 
connection for such disabilities (as chronic diseases under 
38 C.F.R. §§ 3.307, 3.309) would not be warranted, as the 
initial manifestation was decades postservice (and not in the 
first postservice year) .  

Finally, there is no competent evidence (medical opinion) of 
a nexus between either the veteran's acquired psychiatric 
disability or his low back disability and his active service.  
The lengthy lapse of time between service separation and the 
earliest medical documentation of either disability is of 
itself a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  As noted above, the Board considered whether the 
veteran should be afforded a VA examination to determine 
whether there is a nexus between either of the claimed 
disorders and service.  However, in the absence of any 
showing of possible etiological factors (disease or injury) 
in service, and in light of the lengthy interval between 
service and onset of the claimed diseases, there is no 
reasonable possibility that a VA examination would provide 
information of probative value regarding a nexus between the 
claimed disabilities and service.  Any opinion relating the 
disabilities to service would necessarily be based on mere 
speculation, and would have limited probative value.  Hence, 
the Board finds an examination for a nexus opinion not 
"necessary."

The veteran's statements relating his lumbar spine and 
depression to service are not competent evidence.  As a 
layperson, he lacks the training/expertise to provide a 
competent opinion in the matter of medical etiology.  See 
Espiritu, supra.  

Without any competent evidence that the veteran's low back 
and acquired psychiatric disabilities are related to service, 
the preponderance of the evidence is against the claims 
seeking service connection for such disabilities.  Hence, 
they must be denied.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a psychiatric disability is denied.


REMAND

While hearing loss was not noted during either of the 
veteran's two periods of service, a letter from a private 
Osteopath dated in January 2001 contains the opinion that the 
veteran's "severe hearing loss", claimed to be due to 
artillery barrages in the Navy and working around jet 
turbines in the Air Force, "could have" been related to 
his.  VA outpatient records dated in August and October 2000 
include diagnoses of hearing loss and sensorineural hearing 
loss, respectively.  A November 2000 VA audiology report 
shows findings of severe left ear sensorineural hearing loss 
and no response to the limits of the audiometer for the right 
ear.  A January 2001 VA neurology clinic report notes a 1980 
history of left ear surgery.  

The veteran has not been examined by VA specifically to 
ascertain the etiology of his hearing loss.  The Board finds 
that in light of the heightened duty to assist in this case 
and the opinion by the private osteopath, such opinion is 
indicated.  38 C.F.R. §  3.159(c)(4).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for a VA 
otolaryngologic examination (with 
audiometric studies) to ascertain whether 
the veteran's bilateral hearing loss is 
related to his active service (to include 
his claimed noise exposure therein).  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hearing loss disability is related to his 
service, and specifically to the alleged 
noise exposure therein.  The examiner 
must explain the rationale for any 
opinion given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


